Citation Nr: 1745158	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This issue previously came before the Board in February 2012 at which time it remanded the claim for additional development.  

The issue of entitlement to an extraschedular rating in excess of 50 percent for a service-connected headache disability was raised by the record in the Veteran's March 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2016).  The Board referred that issue to the AOJ in its February 2012 remand, but the issue has yet to be adjudicated.  As such, the Board will refer it to the AOJ again for consideration. 


FINDINGS OF FACT

1. The Veteran is presently solely service connected for a headache disorder, rated as 50 percent disabling.  

2. The Veteran's service-connected headache disorder is not of such a severity that the Veteran cannot secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployablity have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in December 2007.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Total Disability Evaluations

The Veteran seeks a total disability rating based on individual unemployability (TDIU).  

A TDIU is assigned when a veteran's service-connected disability or disabilities are of such severity that the veteran cannot secure or follow a substantially gainful occupation solely because of that disability or disabilities.  38 C.F.R. § 4.16 (2016).

A substantially gainful occupation-i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income, is employment which constitutes a substantially gainful occupation and thus "actual employability."  Faust v. West, 13 Vet. App. 342, 355-56 (2000) (finding that this definition for substantially gainful employment or substantially gainful occupation was limited to the facts of that particular case).

Generally, TDIU is awarded on a schedular basis, which requires that, if there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  In the instant matter, the Veteran is only service connected for headaches with a rating of 50 percent for all periods on appeal.  As such, the schedular criteria for a grant of TDIU have not been met.

Under Roberson v. Principi, 251 F.3d 1378 (2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board must also consider TDIU even when the schedular criteria are not met.  VA policy is that all Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b),  rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where Veterans are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Entitlement to TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) ("The personalized nature of TDIU determinations is evidence from the title of § 4.16: 'Total disability ratings form compensation based on unemployability of the individual.'").  Thus, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  See id.  

In February 2012, the matter came before the Board, at which time it remanded the claim for extraschedular consideration by the Director of Compensation and Pension Service.  In March 2017, the Director issued an Administrative Decision which determined that the Veteran was not entitled to TDIU on an extraschedular basis.  As the Director has considered the issue in the first instance, the Board may now evaluate the claim.

After careful review of the evidence of record, the Board finds that an extraschedular TDIU should be denied.  

Throughout the pendency of the appeal, the Veteran has been afforded several VA examinations.  In December 2007, an examination report determined that the Veteran had both objective and subjective evidence of a chronic headache disorder (intractable migraine), however, he also had evidence of analgesic overuse (almost daily use of Fioricet), which worsened his underlying headache disorder, causing analgesic overuse rebound headache.  The examiner then stated that if the Veteran was adequately treated for his headache disorder, he could possibly maintain a job without functional limitations, but as they were at the time, he would have a high probability of frequent absenteeism.  

A December 2008 VA examination also found migraines without aura and analgesic overuse headaches.  His headaches were described as mostly prostrating and lasting 1-2 days in duration.  His headaches resulted in severe effects on chores, shopping, exercise, sports, recreation, and traveling; and moderate effects on feeding, bathing, dressing, toileting, and grooming.  Such effects only occurred during episodes of headaches.  

A January 2010 VA psychiatric progress note reported only occasional headaches.  Headaches as a side effect of psychotropic treatment were also discussed.  A March 2010 VA primary care follow up appointment also confirmed migraine headaches with a prescription of Topamax given, although the Veteran reported he had not received the medication.  Severity was not discussed.  A July 2010 VA examination report opined that the Veteran's headaches did not cause his diagnosed depression.  

In September 2016 a new VA examination was obtained.  The noted that the Veteran was now prescribed Sumatriptan as an abortive treatment for headaches.  Headaches resulted in prostrating attacks occurring approximately one every month.  The examiner at that time noted no other pertinent physical findings associated with the disability.  The examiner stated that the Veteran's headache condition did impact his ability to work, but stated that it produced absenteeism, leaving of the work premises, but mostly unscheduled breaks.  

In light of the above, the Board finds that the Veteran's headache disorder alone has not resulted in the Veteran being unable to obtain and maintain gainful employment.  Here, the Board notes that the Veteran is already in receipt of the maximum allowable rating for that disability.  Under the applicable rating criteria, a 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Therefore, to the extent that the Veteran is rated at the maximum level available for that disability, that his headache disorder would have a significant economic impact on him is already compensated by VA.

The Veteran's September 2007 claim lists his occupation as a laborer, with his most recent employment ending in 2001, but does not provide any detailed information regarding his education.  Nonetheless, the Board observes that this is consistent with his DD Form 214, which confirmed his military occupational specialty as a heavy construction equipment operator.  His application for enlistment lists his highest level of education completed prior to entering the military as grade 12.  The Board also observes that the Veteran has been an active participant in his various appeals to VA, corresponding on his own behalf.  

Ultimately, considering the Veteran's employability as a laborer, the Board still finds that his headache disability does not alone impact his ability to obtain and maintain gainful employment.  His most recent VA examination has found severe prostrating attacks occurring no more than once a month.  Further, even when he was noted to have more frequent attacks, those attacks appear to be the result of analgesic overuse, and not the result of the actual underlying headache disorder, a fact which is supported by the 2016 examination showing marked improvement in his disorder with the prescription of a different medication.  Essentially, there is insufficient evidence in the record to prove that the Veteran's service-connected headache disorder, and not the non-service-connected analgesic overuse rebound disorder, caused a complete inability to obtain and maintain gainful employment.  The Board further notes that the Veteran has various other non-service-connected disabilities, which also appear to contribute to his claimed unemployability, to include depression, anxiety, hearing loss, tinnitus, and hypertension, however, those disabilities may not be considered by the Board when adjudicating a TDIU claim.  

In sum, the Board finds that the Veteran's headache disorder is not of such severity that the Veteran cannot secure or follow a substantially gainful occupation solely because of it.  As such, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


